Exhibit 10.2(f)

 

Form of Director Non-qualified Stock Option Award Pursuant to 1996 Stock
Incentive Plan

 

NONQUALIFIED STOCK OPTION AWARD

PURSUANT TO THE NETBANK, INC.

1996 STOCK INCENTIVE PLAN

 

THIS AWARD is made as of the Grant Date by NETBANK, INC. (the “Company”) to (the
“Optionee”).

 

Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference, the Company hereby awards as of the Grant Date to Optionee
a nonqualified incentive stock option (the “Option”), as described below, to
purchase the Option Shares.

 

A.                                   Grant Date:

 

B.                                     Type of Option:  Nonqualified Stock
Option, granted pursuant to the NetBank, Inc. 1996 Stock Incentive Plan (the
“Plan”).

 

C.                                     Option Shares:  All or any part of
                          shares of the Company’s common stock, $.01 par value
per share (“Common Stock”), subject to adjustment as provided in the attached
Terms and Conditions.

 

D.                                    Exercise Price:  $                per
share of Common Stock, subject to adjustment as provided in the attached Terms
and Conditions.

 

E.                                      Option Period:  The Option may be
exercised as to all or any portion of the Vested Option Shares, but only during
the Option Period, which commences on the Grant Date and ends, generally, on the
earliest of (a) the tenth (10th) anniversary of the Grant Date; or (b) the later
of the date (i) ninety (90) days following the date the Optionee ceases to be a
director of the Company for any reason other than death or Disability, or
(ii) twelve months following the date the Optionee ceases to be a director of
the Company due to death or Disability; provided that the Option may be
exercised as to no more than the Vested Option Shares, determined pursuant to
Section 3 of the attached Terms and Conditions. Note that other limitations to
exercising the Option, as described in the attached Terms and Conditions,
may apply.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed and sealed this Award as of the
Grant Date set forth above.

 

 

 

NETBANK, INC.

 

 

 

 

By:

 

 

Name:   Douglas K. Freeman

 

Title:Chief Executive Officer

 

 

 

 

 

 

 

Accepted:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS TO THE

NONQUALIFIED STOCK OPTION AWARD

PURSUANT TO THE NETBANK, INC.

1996 STOCK INCENTIVE PLAN

 

1.                                       Exercise of Option. Subject to the
provisions provided herein or in the Award made pursuant to the Plan:

 

(a)                                  the Option may be exercised with respect to
all or any portion of the Vested Option Shares at any time during the Option
Period by the delivery to the Company, at its principal place of business, of a
written notice of exercise in substantially the form attached hereto as
Exhibit 1, which shall be actually delivered to the Company no earlier than
thirty (30) days and no later than ten (10) days prior to the date upon which
Optionee desires to exercise all or any portion of the Option; and

 

(b)                                 payment to the Company of the Exercise Price
multiplied by the number of Option Shares being purchased (the “Purchase Price”)
as provided in Section 2; and

 

(c)                                  payment of any tax withholding liability
pursuant to Section 4 below.

 

Upon acceptance of such notice and receipt of payment in full of the Purchase
Price and tax withholding liability, the Company shall cause to be issued a
certificate representing the Vested Option Shares purchased.

 

The Company may, from time to time, establish other methods for exercise of
Options, whether electronically, through an agent or otherwise, as may be
communicated to the Optionee.

 

2.                                       Purchase Price. Payment of the Purchase
Price for all Vested Option Shares purchased pursuant to the exercise of an
Option shall be made in cash or certified check or, alternatively, as follows:

 

(a)                                  by delivery to the Company of a number of
shares of Common Stock which have been owned by the Optionee for at least six
(6) months prior to the date of the Option’s exercise having a Fair Market
Value, as determined under the Plan, on the date of exercise either equal to the
Purchase Price or in combination with cash or a certified check to equal the
Purchase Price; or

 

(b)                                 by receipt of the Purchase Price in cash
from a broker, dealer or other “creditor” as defined by Regulation T issued by
the Board of Governors of the Federal Reserve System following delivery by the
Optionee to the Committee of instructions in a form acceptable to the Committee
regarding delivery to such broker, dealer or other creditor of that number of
Option Shares with respect to which the Option is exercised; or

 

(c)                                  any combination of the foregoing.

 

3.                                       Vested Option Shares. The Option Shares
shall become Vested Option Shares upon                                      .

 

4.                                       Withholding. The Optionee must satisfy
any federal, state and local, if any, withholding taxes imposed by reason of the
exercise of the Option by paying to the Company the full amount of the
withholding obligation in cash or by certified check. In lieu of paying the
withholding obligation in cash or by certified check, the Optionee may elect
(i) to tender to the Company the smallest number of whole shares of Common Stock
which have been owned by the Optionee for at least six (6) months prior to the
date of the Option’s exercise having a Fair Market Value as of the date of the
Option exercise, as determined under the Plan, sufficient to satisfy the amount
of the withholding tax; or (ii) irrevocably and in writing, in substantially the
form attached hereto as Exhibit 2, to have the

 

--------------------------------------------------------------------------------


 

actual numbers of shares of Stock issuable upon exercise reduced by the smallest
number of whole shares of Stock which, when multiplied by the Fair Market Value
of the Common Stock as of the date the Option is exercised, is sufficient to
satisfy the amount of the withholding tax (either election is referred to below
as a “Withholding Election”). The Optionee may make a Withholding Election only
if the following conditions are met:

 

(a)                                  the Withholding Election is made on or
prior to the date on which the amount of tax required to be withheld is
determined (the “Tax Date”) by executing and delivering to the Company a
properly completed Withholding Election; and

 

(b)                                 any Withholding Election made will be
irrevocable; however, the Committee may, in its sole discretion, disapprove and
give no effect to any Withholding Election.

 

5.                                       Rights as Shareholder. Until the stock
certificates reflecting the Option Shares accruing to the Optionee upon exercise
of the Option are issued to the Optionee, the Optionee shall have no rights as a
shareholder with respect to such Option Shares. The Company shall make no
adjustment for any dividends or distributions or other rights on or with respect
to Option Shares for which the record date is prior to the issuance of that
stock certificate, except as the Plan or the attached Award otherwise provides.

 

6.                                       Restriction on Transfer of Option and
of Option Shares. The Option evidenced hereby is nontransferable other than by
will or the laws of descent and distribution and shall be exercisable during the
lifetime of the Optionee only by the Optionee (or in the event of his
disability, by his personal representative) and after his death, only by his
legatee or the executor of his estate.

 

7.                                       Changes in Capitalization.

 

(a)                                  The number of Option Shares and the
Exercise Price shall be proportionately adjusted for any increase or decrease in
the number of issued shares of Common Stock resulting from a subdivision or
combination of shares or the payment of a stock dividend in shares of Common
Stock to holders of outstanding shares of Common Stock or any other increase or
decrease in the number of shares of Common Stock outstanding effected without
receipt of consideration by the Company.

 

(b)                                 If the Company shall be the surviving
corporation in any merger or consolidation, recapitalization, reclassification
of shares or similar reorganization, the Optionee shall be entitled to purchase
or receive the number and class of securities to which a holder of the number of
shares of Common Stock subject to the Option at the time of such transaction
would have been entitled to receive as a result of such transaction, and a
corresponding adjustment shall be made in the Exercise Price. A dissolution or
liquidation of the Company shall cause the Option to terminate as to any portion
thereof not exercised as of the effective date of the dissolution or
liquidation. In the event of a sale of substantially all of the Common Stock or
property of the Company or the merger or consolidation or any other
reorganization, including a Change in Control of the Company in which the
Company is not the surviving entity, the Option Shares shall become fully vested
on the date determined by the Committee prior to the effective date of the
Change in Control, but no less than thirty days (30) prior to the effective date
of the Change in Control.

 

(c)                                  The existence of the Plan and the Option
granted pursuant to this Award shall not affect in any way the right or power of
the Company to make or authorize any adjustment, reclassification,
reorganization or other change in its capital or business structure, any merger
or consolidation of the

 

--------------------------------------------------------------------------------


 

Company, any issue of debt or equity securities having preferences or priorities
as to the Common Stock or the rights thereof, the dissolution or liquidation of
the Company, any sale or transfer of all or any part of its business or assets,
or any other corporate act or proceeding. Any adjustment pursuant to this
Section may provide, in the Committee’s discretion, for the elimination without
payment therefor of any fractional shares that might otherwise become subject to
any Option.

 

8.                                       Special Limitation on Exercise. No
purported exercise of the Option shall be effective without the approval of the
Committee, which may be withheld to the extent that the exercise, either
individually or in the aggregate together with the exercise of other previously
exercised stock options and/or offers and sales pursuant to any prior or
contemplated offering of securities, would, in the sole and absolute judgment of
the Committee, require the filing of a registration statement with the United
States Securities and Exchange Commission or with the securities commission of
any state. If a registration statement is not in effect under the Securities Act
of 1933 or any applicable state securities law with respect to shares of Common
Stock purchasable or otherwise deliverable under the Option, the Optionee
(a) shall deliver to the Company, prior to the exercise of the Option or as a
condition to the delivery of Common Stock pursuant to the exercise of an Option
exercise, such information, representations and warranties as the Company
may reasonably request in order for the Company to be able to satisfy itself
that the Option Shares are being acquired in accordance with the terms of an
applicable exemption from the securities registration requirements of applicable
federal and state securities laws and (b) shall agree that the shares of Common
Stock so acquired will not be disposed of except pursuant to an effective
registration statement, unless the Company shall have received an opinion of
counsel that such disposition is exempt from such requirement under the
Securities Act of 1933 and any applicable state securities law.

 

9.                                       Legend on Stock Certificates.
Certificates evidencing the Option Shares, to the extent appropriate at the
time, shall have noted conspicuously on the certificates a legend intended to
give all persons full notice of the existence of the conditions, restrictions,
rights and obligations set forth herein and in the Plan.

 

10.                                 Governing Laws. This Award and the Terms and
Conditions shall be construed, administered and enforced according to the laws
of the State of Georgia.

 

11.                                 Successors. This Award and the Terms and
Conditions shall be binding upon and inure to the benefit of the heirs, legal
representatives, successors and permitted assigns of the Optionee and the
Company.

 

12.                                 Notice. Except as otherwise specified
herein, all notices and other communications under this Award shall be in
writing and shall be deemed to have been given if personally delivered or if
sent by registered or certified United States mail, return receipt requested,
postage prepaid, addressed to the proposed recipient at the last known address
of the recipient. Any party may designate any other address to which notices
shall be sent by giving notice of the address to the other parties in the same
manner as provided herein.

 

13.                                 Severability. In the event that any one or
more of the provisions or portion thereof contained in the Award and these Terms
and Conditions shall for any reason be held to be invalid, illegal or
unenforceable in any respect, the same shall not invalidate or otherwise affect
any other provisions of the Award and these Terms and Conditions, and the Award
and these Terms and Conditions shall be construed as if the invalid, illegal or
unenforceable provision or portion thereof had never been contained herein.

 

14.                                 Entire Agreement. Subject to the terms and
conditions of the Plan, the Award and the Terms and Conditions express the
entire understanding of the parties with respect to the Option.

 

15.                                 Violation. Any transfer, pledge, sale,
assignment, or hypothecation of the Option or any portion thereof shall be a
violation of the terms of the Award or these Terms and Conditions and shall be
void and without effect.

 

--------------------------------------------------------------------------------


 

16.                                 Headings and Capitalized Terms.
Section headings used herein are for convenience of reference only and shall not
be considered in construing the Award or these Terms and Conditions. Capitalized
terms used, but not defined, in either the Award or the Terms and Conditions
shall be given the meaning ascribed to them in the Plan.

 

17.                                 Specific Performance. In the event of any
actual or threatened default in, or breach of, any of the terms, conditions and
provisions of the Award and these Terms and Conditions, the party or parties who
are thereby aggrieved shall have the right to specific performance and
injunction in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be cumulative.

 

18.                                 No Right to Continued Retention. Neither the
establishment of the Plan nor the award of Option Shares hereunder shall be
construed as giving the Optionee the right to continue as a director of the
Company or any affiliate.

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

NOTICE OF EXERCISE OF

STOCK OPTION TO PURCHASE

COMMON STOCK OF

NETBANK, INC.

 

Name

Address

 

Date

 

NetBank, Inc.

11475 Great Oaks Way, Suite 100

Alpharetta, Georgia  30022

 

Attention:                                         Chief Executive Officer

 

Re:                               Exercise of Nonqualified Stock Option

 

Gentlemen:

 

Subject to acceptance hereof by NetBank, Inc. (the “Company”), pursuant to the
provisions of the NetBank, Inc. 1996 Stock Incentive Plan (the “Plan”), I hereby
give notice of my election to exercise options granted to me to purchase
                        shares of common stock of the Company (“Common Stock”)
under the Non-Qualified Stock Option Award (the “Award”) dated as of
                                   . The purchase shall take place as of
                                , 200       (the “Exercise Date”).

 

On or before the Exercise Date, I will pay the applicable purchase price as
follows:

 

o                                    by delivery of cash or a certified check
for $                      for the full purchase price payable to the order of
NetBank, Inc.

 

o                                    by delivery of cash or a certified check
for $                        representing a portion of the purchase price with
the balance to consist of shares of Common Stock that I have owned for at least
six months and that are represented by a stock certificate I will surrender to
the Company with my endorsement. If the number of shares of Common Stock
represented by such stock certificate exceed the number to be applied against
the purchase price, I understand that a new stock certificate will be issued to
me reflecting the excess number of shares.

 

o                                    by delivery of a stock certificate
representing shares of Common Stock that I have owned for at least six months
which I will surrender to the Company with my endorsement as payment of the
purchase price. If the number of shares of Common Stock represented by such
certificate exceed the number to be applied against the purchase price, I
understand that a new certificate will be issued to me reflecting the excess
number of shares.

 

o                                    by delivery of the purchase price by
                                              , a broker, dealer or other
“creditor” as defined by Regulation T issued by the Board of Governors of the
Federal Reserve System. I hereby authorize the Company to issue a stock
certificate for the number of shares indicated above in the name of said broker,
dealer or other creditor or its nominee pursuant to

 

--------------------------------------------------------------------------------


 

instructions received by the Company and to deliver said stock certificate
directly to that broker, dealer or other creditor (or to such other party
specified in the instructions received by the Company from the broker, dealer or
other creditor) upon receipt of the purchase price.

 

As soon as the stock certificate is registered in my name, please deliver it to
me at the above address.

 

If the Common Stock being acquired is not registered for issuance to and resale
by the Optionee pursuant to an effective registration statement on Form S-8 (or
successor form) filed under the Securities Act of 1933, as amended (the “1933
Act”), I hereby represent, warrant, covenant, and agree with the Company as
follows:

 

The shares of the Common Stock being acquired by me will be acquired for my own
account without the participation of any other person, with the intent of
holding the Common Stock for investment and without the intent of participating,
directly or indirectly, in a distribution of the Common Stock and not with a
view to, or for resale in connection with, any distribution of the Common Stock,
nor am I aware of the existence of any distribution of the Common Stock;

 

I am not acquiring the Common Stock based upon any representation, oral or
written, by any person with respect to the future value of, or income from, the
Common Stock but rather upon an independent examination and judgment as to the
prospects of the Company;

 

The Common Stock was not offered to me by means of publicly disseminated
advertisements or sales literature, nor am I aware of any offers made to other
persons by such means;

 

I am able to bear the economic risks of the investment in the Common Stock,
including the risk of a complete loss of my investment therein;

 

I understand and agree that the Common Stock will be issued and sold to me
without registration under any state law relating to the registration of
securities for sale, and will be issued and sold in reliance on the exemptions
from registration under the 1933 Act, provided by Sections 3(b) and/or
4(2) thereof and the rules and regulations promulgated thereunder;

 

The Common Stock cannot be offered for sale, sold or transferred by me other
than pursuant to: (A) an effective registration under the 1933 Act or in a
transaction otherwise in compliance with the 1933 Act; and (B) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions. The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws;

 

The Company will be under no obligation to register the Common Stock or to
comply with any exemption available for sale of the Common Stock without
registration or filing, and the information or conditions necessary to permit
routine sales of securities of the Company under Rule 144 under the 1933 Act are
not now available and no assurance has been given that it or they will become
available. The Company is under no obligation to act in any manner so as to make
Rule 144 available with respect to the Common Stock;

 

I have and have had complete access to and the opportunity to review and make
copies of all material documents related to the business of the Company,
including, but not limited to, contracts, financial statements, tax returns,
leases, deeds and other books and records. I have examined such of these
documents as I wished and am familiar with the business and affairs of the
Company. I realize that the purchase of the Common Stock is a speculative
investment and that any possible profit therefrom is uncertain;

 

I have had the opportunity to ask questions of and receive answers from the
Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs. I
have received all information and data with respect to the Company which I have

 

--------------------------------------------------------------------------------


 

requested and which I have deemed relevant in connection with the evaluation of
the merits and risks of my investment in the Company;

 

I have such knowledge and experience in financial and business matters that I am
capable of evaluating the merits and risks of the purchase of the Common Stock
hereunder and I am able to bear the economic risk of such purchase; and

 

The agreements, representations, warranties and covenants made by me herein
extend to and apply to all of the Common Stock of the Company issued to me
pursuant to this Award. Acceptance by me of the certificate representing such
Common Stock shall constitute a confirmation by me that all such agreements,
representations, warranties and covenants made herein shall be true and correct
at that time.

 

I understand that the certificates representing the shares being purchased by me
in accordance with this notice shall bear a legend referring to the foregoing
covenants, representations and warranties and restrictions on transfer, and I
agree that a legend to that effect may be placed on any certificate which may be
issued to me as a substitute for the certificates being acquired by me in
accordance with this notice. I further understand that capitalized terms used in
this Notice of Exercise without definition shall have the meanings given to them
in the Plan.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

 

 

 

 

NETBANK, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Number of Shares

 

 

 

 

Exercised:

 

 

 

 

 

 

 

 

 

 

 

Number of Shares Remaining:

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

NOTICE OF WITHHOLDING ELECTION

NETBANK, INC.

1996 STOCK INCENTIVE PLAN

 

TO:                                                                           
NetBank, Inc.

 

FROM:

 

 

 

RE:                                                                             
Withholding Election

 

This election relates to the Non-Qualified Stock Option Award identified in
Paragraph 3 below. I hereby certify that:

 

(1)

 

My correct name and social security number and my current address are set forth
at the end of this document.

 

 

 

(2)

 

I am (check one, whichever is applicable).

 

 

o                                    the original recipient of the Non-Qualified
Stock Option Award.

 

o                                    the legal representative of the estate of
the original recipient of the Non-Qualified Stock Option Award.

 

o                                    a legatee of the original recipient of the
Non-Qualified Stock Option Award.

 

o                                    the legal guardian of the original
recipient of the Non-Qualified Stock Option Award.

 

(3)

 

The Non-Qualified Stock Option Award pursuant to which this election relates was
issued under the NetBank, Inc. 1996 Stock Incentive Plan (the “Plan”) in the
name of                      for a total of                      shares of
Common Stock. This election relates to            shares of Common Stock
issuable upon exercise, provided that the numbers set forth above shall be
deemed changed as appropriate to reflect stock splits and other adjustments
contemplated by the applicable Plan provisions.

 

 

--------------------------------------------------------------------------------


 

(4)                I hereby irrevocably elect to have the actual numbers of
shares of Stock issuable upon exercise reduced by the smallest number of whole
shares of Stock which, when multiplied by the Fair Market Value of the Common
Stock as of the date the Option is exercised, is sufficient to satisfy the
amount of the withholding tax.

 

(5)                This Withholding Election is made no later than the Tax Date
and is otherwise timely made pursuant to the Plan.

 

(6)                I understand that this Withholding Election is made prior to
the Tax Date and is otherwise timely made pursuant to Section 1 of the Award and
Section 5.1 of the Plan.

 

(7)                I further understand that, if the Company does not disapprove
this Withholding Election, the Company shall withhold from the Common Stock a
whole number of shares of Common Stock having the value specified in Paragraph 4
above.

 

(8)                The Company has made the Plan available to me, I have read
and understand the Plan and I have no reason to believe that any of the
conditions therein to the making of this Withholding Election have not been met.
Capitalized terms used in this Notice of Withholding Election without definition
shall have the meanings given to them in the Plan.

 

 

Dated:

 

 

 

 

Signature:

 

 

 

 

 

 

 

Name (Printed)

 

 

 

 

 

 

Street Address

 

 

 

 

 

 

City, State, Zip Code

 

 

--------------------------------------------------------------------------------